EXAMINER'S AMENDMENT/COMMENT
This Office Action is in response to the amendment filed 6/8/22.  As requested, claims the specification and claims 1-4 have been amended.  Claims 6-29 have been cancelled.  Claims 1-5 ae pending in the instant application.
In response to the remark that “[t]he subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person (102(a)(2)(C)), the Mondal et al. reference does not constitute prior art under 102(a)(2).  As such the 103 rejections of claims 1-5 as being unpatentable over Mondal et al. in view of Moreland et al. have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
U.S. Patent Application Publication to Keller, the closest prior art, discloses a multi-ply wound dressing comprising a fabric, wherein the fabric comprises a first yarn (202) which forms its upper surface and second yarn (204) forms its back surface (see para. [0043]).  Keller does not teach the second yarn is PTFE yarn, and as can be read from by paras. [0053-0054], the use of PTFE provides higher MVTR.
Wound dressings are known as demonstrated by the prior art of record.  The prior art, however, fails to teach or fairly suggest to one alone or in combination a wound dressing comprising a multi-ply knit fabric wherein the fabric comprises “a first knit ply comprising a plurality of first yarns, wherein the first knit ply forms the upper surface of the fabric; a second knit ply comprising a plurality of polytetrafluoroethylene (PTFE) yarns, wherein the PTFE yarns have a density of about 2 to 2.3 g/cm, a transmission in the IR region of 8-10 um at least about 40%, and a thermal conductivity of at least about 0.2 W/(m.K), wherein the second knit ply forms the lower surface of the fabric; wherein the first ply and the second ply are integrated through combined portions formed by at least one method selected from the group consisting of interlacing first yarns among the PTFE yarns of the second knit ply, interlacing PTFE yarns among the first yarns of the first knit ply, and interlacing a plurality of third yarns among the first yarns of the first knit ply and the PTFE yarns of the second knit ply; a composition comprising at least one silver ion-containing compound on at least the upper surface of the multi-ply knit fabric” as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786